Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $25 and twenty days imprisonment in the county jail.
The recognizance was in the sum of $250 "conditioned that the said Allen Robertson, who stands charged in this court with the offense of selling intoxicating liquor in violation of law, and who has been convicted of said offense in this court, shall appear before this court from day to day and from term to term of the same," etc. The recognizance is not in compliance with the law. Selling intoxicating liquor in violation of the law recites no specific offense. That general charge may have involved any selling of intoxicating liquors violative of the law, and does not even refer to the fact that the party was charged with violating the local option law, nor does it state the punishment which was required by the statute. While the statute says that it is sufficient to recite that appellant was convicted of a misdemeanor and given the following punishment, yet if the recognizance, in the writer's opinion, would state the specific misdemeanor of which the party was charged and convicted sufficiently as required by the law, this might answer the requirements of the statute that it was a misdemeanor, provided the offense was a misdemeanor, but it requires further that the punishment itself must be stated. This recognizance does not comply with *Page 537 
the law in these respects, and, therefore, is not sufficient. For that reason this appeal must be dismissed.
In addition, however, we might further say that so far as the record is concerned there is no reason shown why the judgment should be reversed, in the absence of a statement of facts which does not accompany this record. The first ground of the motion for a new trial asserts that the verdict of the jury is contrary to the law and the evidence. The evidence, as before stated, is not in the record. The second ground complains of the refusal of the court to grant appellant's application for a continuance for a certain witness. There was no bill of exceptions reserved to this ruling of the court. The third ground of the motion was reserved to the refusal of the court to give special charge No. 1 asked by appellant. This charge may or may not have been required under the facts, but as we have not the facts before us it is impossible for us to review this question, even if the court had acquired jurisdiction. We mention these because the accused might supply a good recognizance and attach the jurisdiction of this court, although the one in the record is insufficient, but it would be useless, it occurs to us, to follow this procedure, unless there was something in the record that would justify a review of the questions presented.
The appeal will be dismissed.
Dismissed.
                          ON REHEARING.                         June 25, 1915.